DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert (U.S. Patent Application Publication No. 2019/0387074 A1) in view of Buyukyazi, T., Bayraktar, S., & Lazoglu, I. (2013, June). Real-time image stabilization and mosaicking by using ground station CPU in UAV surveillance. In 2013 6th International Conference on Recent Advances in Space Technologies (RAST) (pp. 121-126). IEEE (“Buyukyazi”).

	Regarding claim 1:
	Seibert teaches: a method comprising, by a computing system (claim 2, the functions performed by the HMD):
	receiving a first-person image that captures an artificial-reality environment from a first-person perspective of a user of a head-mounted device, wherein the first-person image is rendered based on a pose of the head-mounted device (see e.g. Fig. 1 and paras. 23-35, this is taught by using SLAM in VR, AR or MR applications, and/or as the system continually provides images to the user (HMD-A or HMD-B) and renders based on pose);
	in response to a determination that a measured rotational movement of the pose about a view axis exceeds a predetermined threshold (see e.g. paras. 26-31, user movement can be detected and determined, this includes rotational movement of the pose about a view axis, and from this different actions can result in response, such as corresponding changes in images or video frames displayed to user of the HMD)…;
	determining a spectator perspective based on the pose of the head-mounted device (see e.g. paras. 73-83, SWIS mode, perspective of spectator is determined based on pose information of a HMD (i.e. HMD-B perspective based on pose of HMD-A)), 
	wherein (1) the spectator perspective and the first-person perspective are co-located in a three-dimensional space (e.g. Fig. 1 and para. 51, HMD-A and HMD-B (or basically multiple users) can be co-located) and …
	generating a spectator image that captures the first-person image from the spectator perspective (see e.g. paras. 73-83, here example is generating images for students using the “See-What-I-See” (SWIS) mode);
	causing the first-person image to be displayed by the head-mounted device; and causing the spectator image to be displayed on a device separate from the head-mounted device (e.g. paras, 73-83 and Fig 1, in the described SWIS mode, images displayed on multiple devices in a collaborative setting (i.e. para. 51-53)).
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference(-s), in view of same, to have obtained:
	in response to a determination that a measured rotational movement of the pose about a view axis exceeds a predetermined threshold, determining a dampened rotational movement that is less than the measured rotational movement;…
	wherein (1) ..and (2) a rotational orientation of the spectator perspective about the view axis is determined based on the dampened rotational movement, 
and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Regarding determining a dampened rotational movement that is less than the measured rotational movement, see Buyukyazi, which teaches determining a “dampened rotational movement” that will be less than the measured, by using a damping coefficient k (typically 0.1), for smoothing and calculating a current refined rotation  (see page 124, section III(E and F) and Fig. 5.  Modifying the applied references, such to include the teachings of Buyukyazi in terms of determining a dampened rotational movement to enable smoothing and image stabilization, when there is a measured rotational movement, per Seibert, and the rotational orientation of the spectator is determined based on the damped rotational movement (i.e. such as when HMD-A of Seibert shares image and perspective information with HMD-D in the SWIS mode), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 2:
	Seibert teaches: the method of claim 1, wherein the predetermined threshold is based on a second rotational movement of a second pose of the head-mounted device about the view axis, wherein the second pose corresponds to a time previous to when the image was captured (see above mapping to claim 1.  Action can be taken when it is determined that a user has moved (pose has changed). This is based on a comparison to the claimed “second pose” which would be the earlier pose to compare with a new pose in order to assess whether there has been measured rotational movement). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Seibert to have obtained the above. The motivation would be collect as much environment, user and motion-related information to better present images.


	Regarding claim 3:
	Seibert further teaches: the method of claim 1, wherein the pose of the head-mounted device is used to determine, for the first-person perspective, first rotational orientations about the view axis, a pitch axis, and a yaw axis (e.g. paras. 80-81, pose has a gaze vector, pitch, roll and yaw) (see Applicant’s specification, para. 34, view axis as claimed can correspond to pitch, roll or yaw axis).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Seibert to have obtained the above. The motivation would be collect as much environment, user and motion-related information to better present images. 


	Regarding claim 4:
	Seibert teaches :the method of claim 3, wherein the spectator perspective comprises second rotational orientations about the pitch axis and the yaw axis that are respectively determined based on the first rotational orientations of the first-person perspective about the pitch axis and the yaw axis (see e.g. paras. 25-30 and  73-83 and Fig 1. In the SWIS mode, for example, the spectator perspective will be determined based on the information from the first user (or HMD-B perspective will be determined based on HMD-A perspective, said perspectives including pitch, yaw, roll, rotation). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Seibert to have obtained the above. The motivation would be collect as much environment, user and motion-related information to better present images.


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference(-s), in view of same, to have obtained: the method of claim 1, wherein the predetermined threshold is zero, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	As mapped above in claim 1, Seibert teaches performing responsive action once it is determined that a user has moved.  This corresponds to a threshold of zero. Modifying the applied references such to include a threshold of zero, per Seibert, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference(-s), in view of same, to have obtained: the method of claim 1, further comprising adjusting a field of view of the spectator perspective, wherein the adjusted field-of-view of the spectator perspective is less than a field-of-view of the first-person perspective, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Buyukyazi teaches that even with image stabilization (see mapping to claim 1), there can still be some black background (e.g. Figure 5), which is undesirable.  One way to remediate this is to adjust a field of view (see e.g. Fig. 6, and pages 124-25). 
	Modifying the applied references, in view of Buyukyazi, such to include adjusting FOV for a spectator to prevent a black background and undesirable image effects, per Buyukyazi, is all of  taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Seibert further teaches: the method of claim 1, wherein determining the spectator perspective is performed by a mirror application associated with the computing system (see e.g. paras. 72-83, which teaches an application that includes a “See-What-I-See” mode of operation (para. 74), capable of determining the spectator perspective (i.e. that of HMD-B, or basically another user/perspective in the environment)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Seibert to have obtained the above. The motivation would be facilitate user interaction in collaborative and shared environments. 


	Regarding claim 8:
	Seibert further teaches: the method of claim 1, wherein generating the spectator image is performed by a runtime engine associated with the computing system (see e.g. paras.76, 78, 80-83). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Seibert to have obtained the above. The motivation would be to make use of known programming mechanisms to execute tasks. 


	Regarding claim 9: see also claim 1. 
	Seibert teaches: one or more computer-readable non-transitory storage media embodying software that is operable when executed (e.g. claim 1) to: 
	The software of claim 9 corresponds to the method of claim 1; thus, the same rationale for rejection applies. Modifying the applied references, in view of Seibert, such that the method of claim 1 is performed via software as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10: see claim 2.
	These claims are similar; the same rationale for rejection applies. 

Regarding claim 11: see claim 3.
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 12: see claim 4.
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 13: see claim 5.
	These claims are similar; the same rationale for rejection applies.

	Regarding claim 14: see claim 6.
	These claims are similar; the same rationale for rejection applies.


	Regarding claim 15: see also claim 1. 
	Seibert teaches: a system (claim 1, HMD) comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system (claim 1) to.
	The instructions of claim 15 correspond to the method of claim 1; thus, the same rationale for rejection applies. Modifying the applied references, in view of Seibert, such that the method of claim 1 is performed via executable instructions, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  


	Regarding claim 16: see claim 2.
	These claims are similar; the same rationale for rejection applies. 

Regarding claim 17: see claim 3.
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 18: see claim 4.
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 19: see claim 5.
	These claims are similar; the same rationale for rejection applies.

	Regarding claim 20: see claim 6.
	These claims are similar; the same rationale for rejection applies.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to motion processing and/or related image processing.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613